 1                                                                        Honorable Richard A. Jones
 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
 9    AMAZON.COM, INC., a Delaware corporation,
                                                            No. 2:21-cv-627-RAJ
10                                Plaintiff,
                                                            AMENDED ORDER GRANTING
11                                                          PLAINTIFF AMAZON.COM,
             v.
                                                            INC.’S MOTION FOR EXPEDITED
12                                                          DISCOVERY RELATING TO
      JOHN DOES 1–50,
                                                            DEFENDANTS’ IDENTITY
13
                                  Defendants.
14

15
             This matter comes before the Court on Plaintiff Amazon.com, Inc.’s (“Amazon”)
16
      Motion for Expedited Discovery Relating to Defendants’ Identity. Having reviewed the
17
      complaint and the papers filed in connection with this matter, the Court finds good cause to
18
      grant Amazon leave to conduct expedited discovery as follows:
19
             Amazon is granted leave, prior to the Rule 26(f) conference, to serve Rule 45 subpoenas
20
      on the following companies solely for the purpose of obtaining account information that may
21
      help identify Defendants:
22
             a)      AD1 Media Group, LLC (a company connected to the “ts5603” parameter used
23
                     in Defendants’ redirect URLs);
24
             b)      Alibaba Cloud US LLC (a company associated with Alibaba.com, LLC, which
25
                     hosts Defendants domains as alleged in Amazon’s Complaint);
26

27 AMENDED ORDER GRANTING AMAZON’S MOTION
                                                                               Davis Wright Tremaine LLP
     FOR EXPEDITED DISCOVERY — 1                                                        L AW O FFICE S
     (2:21-cv-627- RAJ)                                                           920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104
                                                                             206.622.3150 main · 206.757.7700 fax
 1           c)      AT&T Mobility LLC (a company that administered phone numbers Defendants
 2                   used to send text messages as alleged in Amazon’s Complaint);
 3           d)      Bemob, Inc. (a company that provided traffic-tracking services to Defendants as
 4                   alleged in Amazon’s Complaint);
 5           e)      Cloudflare, Inc. (a company whose services were used by Defendants as alleged
 6                   in Amazon’s Complaint);
 7           f)      Codewise LLC (a company associated with the traffic-tracking platform
 8                   Voluum, which provided services to Defendants as alleged in Amazon’s
 9                   Complaint);
10           g)      DreamHost, LLC (a company through which Defendants registered domains as
11                   alleged in Amazon’s Complaint);
12           h)      Flex Marketing Group, LLC (a company connected to the “ts5603” parameter
13                   used in Defendants’ redirect URLs);
14           i)      GoDaddy.com, LLC (a company through which Defendants registered domains
15                   as alleged in Amazon’s Complaint);
16           j)      Google LLC (a company through which Defendants registered and hosted
17                   domains as alleged in Amazon’s Complaint);
18           k)      Leaseweb USA, Inc. (a company through which Defendants hosted domains as
19                   alleged in Amazon’s Complaint);
20           l)      Namecheap, Inc. (a company through which Defendants registered and hosted
21                   domains as alleged in Amazon’s Complaint);
22           m)      ThriveTracker.com, LLC (a company that provided traffic-tracking services to
23                   Defendants as alleged in Amazon’s Complaint).
24           Amazon is also granted leave, prior to the Rule 26(f) conference, to serve additional
25    Rule 45 subpoenas on the above listed companies and other companies or individuals (e.g.,
26    banks, credit card companies, internet service providers, etc.) that may be discovered from the
27 AMENDED ORDER GRANTING AMAZON’S MOTION
     FOR EXPEDITED DISCOVERY — 2                                               Davis Wright Tremaine LLP
                                                                                        L AW O FFICE S
     (2:21-cv-627)                                                                920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104
                                                                             206.622.3150 main · 206.757.7700 fax
 1    information possessed by the companies identified in the previous paragraph, and which could
 2    reasonably lead to the discovery or confirmation of Defendants’ identities.
 3

 4           DATED this 6th day of July, 2021.
 5

 6
                                                          A
                                                          The Honorable Richard A. Jones
 7
                                                          United States District Judge
 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27 AMENDED ORDER GRANTING AMAZON’S MOTION
     FOR EXPEDITED DISCOVERY — 3                                               Davis Wright Tremaine LLP
                                                                                        L AW O FFICE S
     (2:21-cv-627)                                                                920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104
                                                                             206.622.3150 main · 206.757.7700 fax
